Title: To John Adams from François Adriaan Van der Kemp, 20 June 1801
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 20 Jun. 1801

Long Since I Should have acquitted me of my duty in congratulating you with your Safe arrival at your beloved Quincÿ, but the apprehension of interrupting your contentment—the onlÿ reward for all—your Services and Sacrifices—during a long meritorious life, if you could disregard the applauses of enlightened Europe—persuaded me to postpone it a while.
Tho in the medden of your friends—in the meddy, of a throng of admirers—rejoicing to See their Benefactor returned among them. I know, you will not disdain the best wishes for the continuance of your health and prosperty, of an old acquaintance, whom you honoured with a condescending regard—even when at the Summit of human grandeur.
If the approbation of eminent men is a worthÿ object of a noble mind, unrelented endeavours, mine can not be arraigned by the most rigid Censer of your illustrious Character, while I dare flatter me Self that I Shall be fortunate enough in preserving your good Opinion, and meriting, now and then, the favour of a few lines.
Others might cringe around an Embassador, and humble them Selves before the President—my homage—So uninterrupted as disinterested—was paid to the man, to whom it must have been acceptable, as not polluted by flatterÿ, and in this part you did, I am confident, always justice to my feelings; but till this moment you was unacquainted that I was compelled to revere the man, before I was honoured with the Embassadors personal acquaintance. Van der Capellen of der Polmy confidential frend inspired me with an irresistible desire to See and know that man, on whom he bestowed with profusion his enthusiastic encomiums, and Capellen’s opinion was then highly valued on the eastern Continent even among his ennemies. Do you recollect a dinner at John de Neufville’s—and a warm altercation between you and that Nobleman, and its noble issue? you would Adams! if this had been one Singular trait in your character—as—de tot modo millibus unum; howewer this may be, it Secured you the affectionate esteem of that worthy man, and contributed, to crown your arduous negotiations—in the most critical and delicate period with a Successful—for America exclusively beneficial issue. Before this mÿ curiosity was roused by Some circumstances of a reported conference—Said to have happened between you and Lord Howe in 1776, and before this I looked with mÿ frends on Adams, as Something highly conspicuous above a Theramenes Scorning a wafering popular favour, and adopting rigid justice,  for the line of your conduct, when you So manlÿ defended Capt. Preston, nothwithstanding the high flaming rage of an Enthusiastic Patriotic rabble—You See Sir! that I was early acquainted with America’s worthies—from here, that I undertook the apology of their cause. I enquired with anxiety about evey particular concerning a Washington an Adams &c while V d Capellen j. Luzac and I mutually communicated another—what we believed to have issued from original Sources.
If all this can not explicate my warm attachtment to your person, gratitude alone will justify it—then to you I owe that my mind is illuminated—to you I am indebted for being acquainted with So manÿ respectable Americans.
To Solicit an answer, when ever you find few moments leisure, and no more Serious occupations prevent your remembring an ancient frend—deep hidden in the western woods, I must hazard few new enquires—and why not now, there I made So manÿ before—
Can you acquaint me with all the particulars of that conference with Lord Howe: with those of Capt. Preston’s trial? How ardently Should I desire of being acquainted with everÿ incident of your Polical life?
Do you apprehend an imminent danger under our present Administration? Or must we rather presume, that—after having Silenced few hungrÿ place-Seekers—it’s ultimate end will be the Salus Populi—
Is there anÿ authenticity for a report—placed on Geñl. Greene’s account—during the American Revolution—“that A. H. never would be highly Serviceable to this Country either in the field or cabinet”? if Will King Buonaparte’s consulat be as durable as Cromwel’s protectorship?
I amused me Self a part of this winter in glueing together few cursory remarks on Buffon’s and Jefferson’s themes—on various parts of Nat. Hist. Spurred to it by our Chancellor—to whom i communicated before few detached Ideas, and his answer created an opportunity of making a repeiy to it. I wished to Submit it to your examination, if I could find a Secure way of conveyance—my hard working life will not allow me time to copy it, except by Stormÿ weather or in the winter.
Buffon’s theory of our globe, and Jefferson’s mammouth are the principal parts of my discussion—
I am involved in another quite laborious correspondence, in which I flatter me with the prospect of getting assistance from Quincy’s Studÿ viz—Our North-West. Coast—
By a careful perusal of all, what I could discover on that interesting Subject, I have not the least doubt, or the Straits of de Fuca are real—that the Northern Archipelago in the Pacifican Ocean is placed beyond doubt—that the celebrated Cook never visited in those parts America’s Continent—and that it would be a worthy enterprise—for any government to ascertain this truth—
I have compiled a number of facts, which I intend to conglutenate in a memoir, but before this, I wished to be farther elucidated about a voyage of a Mr Greÿ in the Sloop Washington—from Boston—of 100 tons burthen with the Columbia of Bostons—Sailed Aug. 1787, and wintered in Nootka Sound, from 88-89—
This mr Greÿ, as appears from Meares voÿ: to the N. West. Coast of America, penetrated through the Straights of John de Fuca in an extensive Sea—and—Steering north and eastward communicated with the tribes inhabiting the Shores at the back of Nootka Sound—
There exists—it Seems a Mss. journal of Mr. Greÿ; but where? in possession of his Boston Employers? or under the Archives of Congress, which was Said to have been concerned in, or at least acquainted with this enterprize? I Should be obliged with its communication: if this is impracticable—may haps you maÿ obtain by him or his employers a Satifactorÿ answer on following parts.
i What was the most easterly direction of the Washington’s course?
2 Did he make any astronomical observ: if not; what prevented it?
3 Came he in Sight of Land, and what is appearance? or was it an open Sea?
4 What was the appearing prospect to the North 55º.
5 What prevented the ascertaining of the Continent?
And now I request a paternal absolution upon mÿ peccavi and permission to assure you, that I remain with the highest Sentiments of respect and consideration— / Your devoted,

VdKemp